DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: a constraint mechanism 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim 1: a constraint mechanism is interpreted to be a drill guide as set forth in Paragraph [0046] and as argued by Applicant in the 06/24/2020 remarks (Page 7).   

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,078,140 to Kwoh in view of NPL “A Six-Degree-of-Freedom Passive Arm with Dynamic Constraints (PADyC) for Cardiac Surgery Application: Preliminary Experiments” to Schneider et al. “Schneider”, U.S. Patent No. 4,979,949 to Matsen, III et al., hereinafter “Matsen” and U.S. Patent No. 6,120,433 to Mizuno et al. “Mizuno”.  
With respect to Claims 1, 3, 12-13 and 17, Kwoh discloses a surgical system (Abstract) comprising a robotic arm and constraint mechanism coupled to the robotic arm (Figs. 1, 2a, 2b, 4-5 and corresponding descriptions).  Examiner notes that the “probe or surgical tool holder 21” is considered to be a constraint mechanism in its broadest reasonable interpretation.  Kwoh specifically discloses where the robotic arm is utilized to “precisely orient the surgical tools or other implements used in conducting surgery...” (Abstract) based on defined targets in anatomical images (Column 6, Line 40-67).  Kwoh explains that a surgeon man manually manipulate the robotic arm to align the probe/tool holder with a predefined trajectory (Column 7).  Once the final trajectory is determined to the satisfaction of the surgeon, he locks the robotic arm (Column 7).  
However, Kwoh does not expressly disclose 1) where the robotic arm is constrained to a plane, 2) a foot pedal for a surgeon to interact with and 3) a touchscreen or receiving input as now claimed.  
Schneider teaches from within a similar field of endeavor with respect to medical robotic procedures (Abstract) where a semiautomatic system involves a combined action with the human operator to complete a task.  Schneider explains that the robotic arm may be manually moved according to dynamic constraints (Abstract).  In one example, a mechanical guide positioned by a robot or manually may align a linear drilling trajectory the surgeon then executes (Page 341).  Schneider explains that known robotic synergistic control systems may include limiting the robot’s movement to a particular plane in order to avoid forbidden regions (Pages 341-343).  Such disclosures are considered to read on the limitation of controlling the robotic arm to constrain manual movement of the robotic arm holding a tool to a plane in its broadest reasonable interpretation.  Moreover, Schneider teaches that the robot’s axes are equipped with brakes such that when a tool is in a correct approach configuration (e.g. position/orientation) axes may be “kept in position” and the brakes are activated (Page 346). 
Accordingly, prior to the claimed invention, one skilled in the art would have been motivated to have modified Kwoh’s surgical system to incorporate well known constraint (e.g. manual constrained movement when desired) and locking techniques described by Schneider in order to improve the safety of the robotic procedure and improve the synergy of the robot with the surgeon.  Furthermore, such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
Further regarding the surgeon’s input to the system, while Kwoh teaches where the surgeon’s satisfaction is necessary to lock the arm, it is not clear if the surgeon provides input to the system indicative of the satisfaction.  
Matsen teaches from within a similar field of endeavor with respect to robotic surgical systems (Abstract) where the system includes a touchscreen configured to accept user input 
Mizuno teaches from within a similar field of endeavor with respect to surgical manipulator systems and methods (Abstract) where a foot switch may be operated to lock and release arms (Column 6, Lines 1-10).  
Accordingly, one skilled in the art would have been motivated to further modify Kwoh’s system to include conventional user input means as described by Matsen and Mizuno in order to allow the surgeon to indicate his/her satisfaction with the robot’s alignment and enable the locking means.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  Examiner notes that the redundant input means in the modified system would prevent inadvertent locking errors and thus, improve patient safety in its broadest reasonable interpretation.  

As for Claims 2 and 18, Kwoh explains that the probe holder can hold a drill bit (Column 7).  Thus, the probe/tool holder is considered a drill guide in its broadest reasonable interpretation.  
As for Claim 4, the feedback loop depicted by Schneider (Fig. 1) including sensors in combination with the disclosure that the robotic arm system includes an encoder and computer controlled motors (Page 344) is considered to read on “controlling a servo” in its broadest reasonable interpretation.  In addition, Kwoh’s system provides servomotors with optical encoders to provide position and velocity feedback (Column 3).  
With respect to Claims 5 and 12 (e.g. counteract limitation) and 19, Examiner notes that the robotic arm in the modified system is considered to counteract gravity in its broadest reasonable interpretation given that it can hold a desired position and not fall to the ground.  

As for Claims 7-8 and 16, Schneider discloses various embodiments where the system may include user of a localizer (e.g. optical magnetic, ultrasound) which tracks the surgical instrument and other objects of interest (e.g. anatomy) (Pages 340-341).  In one embodiment,  an optical localizer localizes infrared diodes (e.g. markers) fixed to objects (Page 347).  
Thus, it would have been obvious to a person skilled in the art to have included the tracking system described by Schneider in Kwoh’s system in order to track the pose of objects of interest (e.g. patient’s anatomy).  
As for Claim 9, Examiner notes that the modified system including a touchscreen as explained above can display instructions for executing the surgical system in its broadest reasonable interpretation.  
With respect to Claims 10 and 15, Kwoh explains that preplanning steps included obtaining CT images (which combines x-rays with computer technology to produce a more detailed, cross sectional image) (Pages 1146-1148 and 1150).  Moreover, as described above, the allowable region (e.g. plane) defined by the surgeon in a preplanning stage as described includes defining the plane with respect to the anatomy depicted in pre-operative images (Schneider-Fig. 1 and corresponding descriptions).  
As for Claim 11, Mizuno explains that dialog menus may be displayed to the user to inform the surgeon which step of the surgery he or she has already completed and which step of the surgery he or she has yet to carry out (Column 12, Lines 1-20).  Accordingly, it would have been obvious to display dialog menus during various steps of the modified surgical procedure as 

Regarding Claim 20, Kwoh explains that the surgical procedure may include procedures on the knee of a patient (Abstract).  Matsen teaches where typical knee procedures include total knee arthroplasty (Column 1).  Examiner notes a total knee replacement procedure includes aligning a knee implant.  
Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 16/785939 Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 8,095,200.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a medical robot system including a robotic arm and a computer configured to constrain the robotic arm in accordance .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the updated ground of rejection.   Double patenting rejections have been maintained as requested by Applicant (REMRAKS, Page 10).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793